Fourth Court of Appeals
                               San Antonio, Texas
                                      July 20, 2017

                                  No. 04-16-00609-CV

                              Jason Jeremy MATTHEWS,
                                        Appellant

                                            v.

                               Layna Marie MATTHEWS,
                                       Appellee

                From the 45th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2016-CI-00535
                     Honorable Stephani A. Walsh, Judge Presiding


                                     ORDER
      The appellant’s motion for temporary orders is hereby DENIED.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of July, 2017.



                                                 ___________________________________
                                                 Luz Estrada
                                                 Chief Deputy Clerk